Mr. Justice Thomas delivered the opinion of the court: This is a claim for payment under the Bovine Tuberculosis Eradication Ant of 1925, for the loss of two cows destroyed as tubercular reactors. On April 11, 1929, claimant’s herd was tested by a duly authorized veterinarian of the Division of Animal Industry, Department of Agriculture, and two grade cows found to be tubercular. The cows were appraised at $135.00 each. On May 14, 1929, they were taken by truck to the Union Stock Yards in Chicago and sold for $81.70 at a loss to claimant of $178.30. Chapter 8, Section 8, of Smith-Hurd Ill. Revised Statute 1929 provides: “No compensation shall be paid to any person for any animal condemned for tuberculosis: (4) If the owner retains the animal more than thirty days after it has been adjudged infected with tuberculosis.” Cattle infected with a disease such as tuberculosis become a public nuisance and the State has the power, if deemed necessary to the public welfare, to order their destruction without compensation to the owner. Durand v. Dyson, 271 Ill. 382. Mayfield v. State, 5 Ct. Cl. 226. And if the State sees fit to limit the amount of compensation it will pay to the owner of property destroyed in the exercise of such power or to make payment of compensation contingent upon compliance by the owner with certain imposed conditions no one can question its authority to do so. The statute provides compensation shall not be paid if the owner retains the animal more than thirty days after it has been adjudged infected. That is the law and this court has no power to change it nor to disregard it. The Legislature deemed thirty days ample time for owners of such diseased animals to dispose of them. The claimant in this case kept his cows thirty-two days after they had been tested and tagged as tubercular. The statute in this case is plain and mandatory, and claimant not having complied with the law is not entitled to any award. The claim is therefore denied and the case dismissed.